    Case 1:20-cv-01124-NONE-SKO Document 4 Filed 08/25/20 Page 1 of 2

                                                                                        FILED
                              UNITED STATES JUDICIAL PANEL                     10:28 am, Aug 25, 2020
                                           on
                               MULTIDISTRICT LITIGATION                          U.S. DISTRICT COURT
                                                                              SOUTHERN DISTRICT OF INDIANA
                                                                                  Roger A.G. Sharpe, Clerk

IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND
PRODUCTS LIABILITY LITIGATION                                                            MDL No. 2570



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −98)



On October 15, 2014, the Panel transferred 13 civil action(s) to the United States District Court for
the Southern District of Indiana for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 53 F.Supp.3d 1379 (J.P.M.L. 2014). Since that time, 190 additional action(s)
have been transferred to the Southern District of Indiana. With the consent of that court, all such
actions have been assigned to the Honorable Richard L. Young.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Southern District of Indiana and assigned to
Judge Young.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Southern District of Indiana for the reasons stated in the order of October 15, 2014, and, with the
consent of that court, assigned to the Honorable Richard L. Young.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Southern District of Indiana. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



   Aug 25, 2020                                        FOR THE PANEL:



                                                       John W. Nichols
                                                       Clerk of the Panel
  Case 1:20-cv-01124-NONE-SKO Document 4 Filed 08/25/20 Page 2 of 2




IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND
PRODUCTS LIABILITY LITIGATION                                          MDL No. 2570



                 SCHEDULE CTO−98 − TAG−ALONG ACTIONS



 DIST     DIV.       C.A.NO.    CASE CAPTION


ALABAMA NORTHERN

  ALN       5      20−01160     Imsand v. Cook Incorporated et al   1:20-cv-6207-RLY-TAB

CALIFORNIA EASTERN

  CAE       1      20−01124     Doran v. Cook Incorporated et al    1:20-cv-6208-RLY-TAB

FLORIDA MIDDLE

  FLM       2      20−00584     Bowles v. Cook Incorporated et al 1:20-cv-6209-RLY-TAB
  FLM       5      20−00373     Moynihan v. Cook Incorporated et al 1:20-cv-6210-RLY-TAB

MISSISSIPPI NORTHERN

  MSN       3      20−00231     Graham v. Cook Incorporated et al   1:20-cv-6211-RLY-TAB

MISSOURI EASTERN

  MOE       4      20−00944     Roy et al v. Cook Incorporated et al 1:20-cv-6212-RLY-TAB
